DETAILED ACTION
This action is a response to an amendment filed 4/16/21 in which claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hira Patent No.: 9, 577, 927, herein Hira and Fung (Pub. No.: 2011/0080855), herein Fung and Kumar et al. (Pub. No.: 2005/0141502), herein Kumar.
As to claim 1, Hira teaches a computer-implemented method for improving traffic flow performance at a switch in a virtual network environment, the method comprising: 
receiving a multicast packet at the switch (Hira Fig. 6 ToR switch receives BUM packet 670); 
receiving a unicast packet at the switch, the unicast packet (Hira Fig. 6 ToR switch receives BUM packet 670); 
containing a hardware replication flag (Hira column 11 lines 16-17 multicast enable flag); 
forwarding, by the switch, the multicast packet to virtual tunnel endpoints connected with the switch (Hira column 10 lines  49-50 The ToR 421 forwards the packet 670 to the PTEP 413); 
the unicast packet based on the hardware replication flag (Hira column 11 lines 18-20 Since multicast enable flag 686,)
(Hira column 10 lines 15-17 such a ToR to send BUM traffic onto a particular overlay logical network, it tunnels the BUM packet to one of these PTEPs using unicast); and 
forwarding, from the switch, the one or more unicast packets to one or more recipient switches in an network (Hira column 10 lines 15-17 ToR to send BUM traffic onto a particular overlay logical network, it tunnels the BUM packet to one of these PTEPs using unicast)

Hira does not teach
Performing hardware replication at the switch 

However Fung does teach
Performing hardware replication at the switch (Fung [0006[ Top-tier switches replicate the packet)

It would have obvious to combine Hira with Fung, because Fung teaches us [0041] Said Forwarding Process allows the ingress port on the top-tier switch to be the egress port because that port may be part of the best path to the destination edge port. 

Hira nor Fung teach
determining whether to replicate the multicast packet at the switch based on the multicast packet being destined to a multicast address; 
 while refraining from replicating the multicast packet at the switch based on the multicast packet being destined to the multicast address;

However Kumar does teach
determining whether to replicate the multicast packet at the switch based on the multicast packet being destined to a multicast address (Kumar [0042] no copying of packet data is needed to forward multicast packets (determine not to replicate packet)); 
 while refraining from replicating the multicast packet at the switch based on the multicast packet being destined to the multicast address (Kumar [0042] no copying of packet data is needed to forward multicast packets)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hira and Fung, with Kumar because Kumar [0007] teaches us Multicast reduces the amount of network traffic that would be created by a broadcast or multiple unicasts. [0042] Thus, multicast packets are forwarded without making numerous copies of the packet data in memory. This prevents a slowdown in packet processing because of the limits of memory bandwidth.



As to claim 8, Hira teaches a switch comprising: 
a non-transitory computer-readable medium storing instructions (Hira Fig. 12 memory); 
a processor programmed to cooperate with the instructions to cause the switch to perform operations comprising (Hira Fig. 12 processor): 
receiving a multicast packet at the switch (Hira Fig. 6 ToR switch receives BUM packet 670);
 receiving a unicast packet at the switch, the unicast packet (Hira Fig. 6 ToR switch receives BUM packet 670);
containing a hardware replication flag (Hira column 11 lines 18-20 Since multicast enable flag 686 is set to `1`,); 
forwarding, by the switch, the multicast packet to virtual tunnel endpoints connected with the switch (Hira column 10 lines  49-50 The ToR 421 forwards the packet 670 to the PTEP 413); 
for the unicast packet based on the hardware replication flag to generate one or more unicast packets (Hira column 11 lines 18-20 Since multicast enable flag 686,)
 and 
forwarding, from the switch, the one or more unicast packets to one or more recipient switches in an network (Hira column 10 lines 15-17 ToR to send BUM traffic onto a particular overlay logical network, it tunnels the BUM packet to one of these PTEPs using unicast)
  

Hira does not teach
Performing hardware replication at the switch 


Performing hardware replication at the switch (Fung [0006[ Top-tier switches replicate the packet)

It would have obvious to combine Hira with Fung for the same reasons stated in claim 1.

Hira nor Fung teach
determining whether to replicate the multicast packet at the switch based on the multicast packet being destined to a multicast address; 
 while refraining from replicating the multicast packet at the switch based on the multicast packet being destined to the multicast address;

However Kumar does teach
determining whether to replicate the multicast packet at the switch based on the multicast packet being destined to a multicast address (Kumar [0042] no copying of packet data is needed to forward multicast packets (determine not to replicate packet)); 
 while refraining from replicating the multicast packet at the switch based on the multicast packet being destined to the multicast address (Kumar [0042] no copying of packet data is needed to forward multicast packets)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hira and Fung for the same reasons stated in claim 1.


As to claim 15, Hira teaches a non-transitory computer-readable storage media comprising instructions stored therein, which when executed by a processor cause the processors to perform operations comprising (Hira Fig. 12 memory and processor):
 receiving a multicast packet at a switch (Hira Fig. 6 ToR switch receives BUM packet 670);  
receiving a unicast packet at the switch (Hira Fig. 6 ToR switch receives BUM packet 670);
 the unicast packet containing a hardware replication flag (Hira column 11 lines 18-20 Since multicast enable flag 686 is set to `1`,); 
forwarding, by the switch, the multicast packet to virtual tunnel endpoints connected with the switch (Hira column 10 lines  49-50 The ToR 421 forwards the packet 670 to the PTEP 413); 
(Hira column 11 lines 18-20 Since multicast enable flag 686,); and
 forwarding, from the switch, the one or more unicast packets to one or more recipient switches in an network (Hira column 10 lines 15-17 ToR to send BUM traffic onto a particular overlay logical network, it tunnels the BUM packet to one of these PTEPs using unicast)

Hira does not teach
Performing hardware replication at the switch 

However Fung does teach
Performing hardware replication at the switch (Fung [0006[ Top-tier switches replicate the packet)

	Hira nor Fung teach
determining whether to replicate the multicast packet at the switch based on the multicast packet being destined to a multicast address; 
 while refraining from replicating the multicast packet at the switch based on the multicast packet being destined to the multicast address;

However Kumar does teach
determining whether to replicate the multicast packet at the switch based on the multicast packet being destined to a multicast address (Kumar [0042] no copying of packet data is needed to forward multicast packets (determine not to replicate packet)); 
 while refraining from replicating the multicast packet at the switch based on the multicast packet being destined to the multicast address (Kumar [0042] no copying of packet data is needed to forward multicast packets)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hira and Fung for the same reasons stated in claim 1.



As to claim 2, the combination of Hira, Fung and Kumar teach the method of claim 1, wherein the switch is a top of rack switch (Fung [0006[ Top-tier switches replicate the packet)
Claims 9 and 16 are rejected for the same reasons stated in claim 2.
It would have obvious to combine Hira and Kumar with Fung for the same reasons stated in claim 1.


As to claim 3, the combination of Hira, Fung and Kumar teach the method of claim 1, wherein performing hardware replication further comprises: generating one unicast packet for each recipient switch in the network (Hira column 10 lines 15-17 such a ToR to send BUM traffic onto a particular overlay logical network, it tunnels the BUM packet to one of these PTEPs using unicast)

Claims 10 and 17 are rejected for the same reasons stated in claim 3.

As to claim 4, the combination of Hira, Fung and Kumar teach the method of claim 1, wherein hardware replication is performed using one or more Application Specific Integrated Circuits (Hira column 19 lines 13-15 some embodiments are performed by one or more integrated circuits, such as application specific integrated circuits (ASICs))

	Claims 11 and 18 are rejected for the same reasons stated in claim 4.


As to claim 5, the combination of Hira, Fung and Kumar teach the method of claim 1, wherein the unicast packet includes packet replication information configured to cause a respective receiving switch to perform a unicast to multicast group translation (Hira column 11 lines 18-20 Since multicast enable flag 686 is set to `1`,)
Claims 12 and 19 are rejected for the same reasons stated in claim 5.


As to claim 6, the combination of Hira, Fung and Kumar teach the method of claim 5, wherein the unicast to multicast group translation produces a translated packet, and the method further comprises: delivering the translated packet using a Layer 2 multicast address (Hira column 7 lines 61-64 the overlay logical network designates a host machine in each L2 segment as the multicast proxy tunnel endpoint (MTEP) for handling the L2 multicast of that segment)

Claims 13 and 20 are rejected for the same reasons stated in claim 6.



As to claim 7, the combination of Hira, Fung and Kumar teach the method of claim 1, wherein the unicast packet includes unicast address information, and the multicast packet includes multicast address information (Hira column 5 lines 21-27 The encapsulated packet 170 includes a header section 160. In some embodiments, the header portion includes headers from several layers of the networking protocol, including L2, L3, and L4 layer. As illustrated, the header section includes source and destination port IDs 161-162 (L4), source and destination IP addresses 163-164 (L3), and source and destination MAC addresses 165-166 (L2))

	Claim 14 is rejected for the same reasons stated in claim 7.


Double Patenting
The double patenting rejection is withdrawn due to the amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467